DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I invention with species A1 aluminosilicate being ZSM-35 (claim 1-3 and 5-9) in the reply filed on 09/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 recites “substantially neutral”, such term is a relative term which renders the claim indefinite. The term “substantially neutral” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “substantially neutral, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, such limitation renders claim indefiniteness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (CN106542537A) (for applicant’s convenience, Machine translation has been provided hereof for citations) in view of Liu et al. (CN108793184) (for applicant’s convenience, Machine translation has been provided hereof for citations).
Meng et al teaches a method of synthesizing a series of high-silica zeolite molecular sieves with universal gel comprising mixing the deionized water and the aluminum source (e.g. aluminum sulfate) uniformly, adding NaOH to it (apparently a clear and transparent mixture being obtained), then adding silica sol as silicon source under stirring and continue stirring until the solution forms a silica-alumina gel; adding  zeolite molecular sieve crystals  that account for 10% of the mass of the silicon source to the silica-alumina gel, placing the  silica-alumina gel solution into a reaction kettle and crystallizing at 160 ºC  for 8-24 hours to obtain a crystallization product, then filtering  the crystallization product and drying to obtain the zeolite (claim 1-2, example 1-9).  Meng et al. also teaches the addition amount of each reaction raw material is controlled to be consistent with a composition of a target molecular sieve product (claim 1, example 1-9). 
Regarding claim 1, Meng et al. does not expressly teach activating a natural aluminosilicate clay with an alkali source, or adding the activated natural aluminosilicate clay into the reactant gel to form a reactant mixture, or crystallization time being 36-72 hour, or washing the crystallization product. 
Liu et al. teaches activating kaolin (a natural aluminosilicate clay) with alkali (claim 1), and such activated kaolin being added into a solution comprising activated diatomite for aging and crystallization to make a zeolite (claims 1-2, example 1-8). 
It would have been obvious for one of ordinary skill in the art to add and/or mix such alkali treated kaolin and activated diatomite as shown by Liu et al. into the gel reactant of Meng et al. because by doing so can help produce a zeolite material having both meso and micro pores as suggested by Liu et al. (para. [0014], example 1-8). Furthermore, adopting such well-known activated kaolin into a reactant mixture for help producing desired zeolite material would have reasonable expectation of success for one of ordinary skill in the art (see MPEP § 2143 KSR). 
As for the claimed dropwise addition of silica sol, this is just a well-known method of adding reactant precursor, it would have been obvious for one of ordinary skill in the art to adopt such well-known dropwise addition to slowly and evenly mixing such silica source into the reactant for forming desired final zeolite material. 
As for the claimed specific adding component to form reactant gel mixture, selection of any order of adding ingredients or prior art process steps is prima facie obvious (See §MPEP 2144.04 IV). 
As for the claimed crystallization hours and wash the zeolite crystallization product to neutral, Liu et al. teaches the crystallization hours can be as long as 72-142 hours (para. [0032]) and crystallization product can be washed with water till neutral (example 1-8, e.g. para. [0072], [0087]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known crystallization time as shown by Liu et al. to modify the crystallization of Meng et al. because adopting such well-known crystallization time for obtaining desired zeolite product would have reasonable expectation of success for one of ordinary skill in the art (see MPEP § 2143 KSR). It would have been obvious for one of ordinary skill in the art to adopt such washing as shown by Liu et al. to modify the process of Meng et al. because by doing so can help remove all remaining reactant precursors and undesired crystallization byproduct thus help obtaining desired zeolite product.  
Regarding claim 2, Meng et al. further teaches the synthesized aluminosilicate can be ZSM zeolite or MOR zeolite (example 1-8). 
 Regarding claim 3, Meng et al. further teaches the synthesized aluminosilicate being ZSM-35 zeolite and discloses the crystal seed amount being 10% mass of the silicon source (example 8, claim 1).  As for the claimed additive amount of the activated crystal seed being 5 to 8% mass of the silicon source, Liu et al. discloses activated kaolin and activated diatomite are used as silicon source and aluminum source (para. [0019]) to produce zeolite having both meso and micro pore zeolite.  Therefore, combined teachings of Meng et al. in view of Liu et al. suggest such activated kaolin, activated diatomite and silica sol are all crystal seeds.  Since Meng discloses crystal seed content being 10% by mass in total silicon source, therefore, it would have been obvious for one of ordinary skill in the art that a part of such crystal seed of activated kaolin apparently being less than 10% by mass.  It would have been obvious for one of ordinary skill in the art to adopt a same activated natural aluminosilicate content as that of instantly claimed via routine experimentation (see MPEP § 2144 05 II). for help producing a desired zeolite product having certain meso and micro pores as suggested by Liu et al. 
Regarding claim 5, Liu et al.  already teaches such limitation as discussed above. 
Regarding claim 6, Liu et al. teaches using alkali (sodium hydroxide and/or potassium hydroxide) with kaolin, then kneading, molding and extruding to form an activated kaolin (para. [0023]-[0027]), wherein the such  activation seems to comprise thermal activation, alkali fusion activation, sub-molten salt activation or quasi-solid-phase activation. Liu et al. also teaches heating diatomite for thermal activation (para. [0029], example1-8). 
Regarding claim 8, Meng et al. already teaches a same or substantially the same crystallization under the same or substantially the same temperature, it would have bene obvious for one of ordinary skill in the art to expect that same or substantially the same crystallization involves with same or substantially the same static or dynamic crystallization as that of instantly claimed. Furthermore, it would have been obvious for one of ordinary skill in the art to adopt either static or dynamic crystallization for help obtaining desired crystallized zeolite product because adopt such static or dynamic crystallization from a finite number of identified crystallization process (both static and dynamic crystallization) would have reasonable expectation of success of producing desired crystallized zeolite product (see MPEP 2143 KSR). 
Regarding claim 9, Liu et al. already teaches alkali being sodium hydroxide and/or potassium hydroxide while Meng et al. already teaches aluminum source being aluminum sulfate and using NaOH forming reactant gel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732